 
Exhibit 10.29
 
PERFORMANCE INCENTIVE COMPENSATION PLAN
 
FIRST FINANCIAL HOLDINGS, INC. AND ITS SUBSIDIARIES
 
PERFORMANCE INCENTIVE COMPENSATION PLAN

 

--------------------------------------------------------------------------------

 

FIRST FINANCIAL HOLDINGS, INC. AND SUBSIDIARIES
 
PERFORMANCE INCENTIVE COMPENSATION PLAN


TABLE OF CONTENTS


I.
Plan Purpose
3
II.
General Description
3
III.
Plan Year and Effective Date
4
IV.
Definitions
4
V.
Performance Thresholds
4
VI.
Participants
4
VII.
Performance Thresholds and Participant Performance Criteria
5
VIII.
Compensation
5
 
A.
Base Salary
5
 
B.
Performance Incentive Compensation Plan
5
 
C.
Other Commission Plans, If Applicable
6
IX.
Administration
6
 
A.
Plan Responsibility Controls
6
 
B.
Tracking
6
 
C.
The Formula
7
 
D.
Initial Calculation, Verifications and Approvals
7
 
E.
Processing Payouts
8
 
F.
Dispute Resolution for Goal Calculation or Incentive
8
X.
Termination of Plan
8
XI.
Termination of Employment
8
 
A.
Post-Separation Obligations
8
 
B.
General Company Policies and Procedures
9
XII.
Severability
9
     
OTHER INFORMATION
       
Important Notice
9
Exhibit A.
Definitions
10
Exhibit B.
Performance Criteria/Measurement Importance
13


 
2

--------------------------------------------------------------------------------

 


FIRST FINANCIAL HOLDINGS, INC.
 
PERFORMANCE INCENTIVE COMPENSATION PLAN
 
Fiscal Year 2009


I.      PLAN PURPOSE


The purpose of First Financial Holdings, Inc.’s (“the Company’s”) Performance
Incentive Compensation Plan (“the Plan”) is to share the rewards of excellent
performance with those officers who provide the leadership, knowledge, and
direction to accomplish superior operating results for the Company.  Performance
thresholds, which coincide with the objectives of the Company’s strategic
business plan, are the standard of measurements used to determine the
achievement of individual officer performance criteria.


PLEASE NOTE:  No language or provision of this plan is intended to guarantee the
establishment of future plans.  Executive Management with the approval of the
Compensation/Benefits Committee (“the Committee”) reserves the right to alter
this plan at its discretion at any time.
 
II.
GENERAL DESCRIPTION



The key component of the Plan is Return on Equity (ROE), which is defined as
“net income after applicable income taxes, net of securities gains or losses,
and net of unusual or extraordinary items, divided by average equity.”  Each
fiscal year, Executive Management determines the appropriate ROE objective,
establishes performance threshold levels of measurable criteria, and identifies
individual officer performance criteria.  This information is presented to the
Committee for their review and approval/disapproval.


Soon after the close of a fiscal year, the Company’s achievement of performance
thresholds is determined and reviewed by Executive Management.  The ROE
objective must be achieved at least to its minimum level before any incentive
payout is awarded to Executive and Senior Management.  If the minimum ROE
objective is not achieved, there will be no incentive payouts to Executive and
Senior Management even if all other Company and individual officer performance
criteria are achieved.  Vice President’s individual performance criteria are
closely aligned to the Company’s overall strategic objectives.  These officers
significantly influence, manage and achieve those key objectives identified in
their respective regions and departments.  The timely execution and
implementation of these objectives allows the Company to maintain or increase
competitive advantage in its specific markets and in its business
lines.  Individual criteria and objectives established for all participants must
be clearly definable, attainable, add measurably to the profitability of the
Company and will be subject to timely and frequent measurement and communication
throughout the performance period.  Effective with the fiscal 2008 plan year,
the requirement for a minimum ROE objective to be met is removed for Vice
Presidents.

 
3

--------------------------------------------------------------------------------

 

Results for each fiscal year are presented to and approved by the
Committee.  Executive Management communicates the final operating results to the
members of the management team at their October meeting and results on the
attainment of specific criteria as soon as available.


The stake of the shareholders is improved as the Company’s performance threshold
levels are achieved.  Performance above threshold levels will largely accrue to
shareholders through improved financial performance of the Company. Only a
moderate percentage of these improved results will be used for performance
incentive compensation for Management.


Incentive awards are supplements to annual compensation and benefits.  The Plan
assumes that an equitable salary administration program is in place and will not
be used to adjust inequities in base compensation.  It is the intent of the
Board of Directors that incentive compensation be a meaningful and therefore
motivating factor for management’s performance.


The Committee will review and may approve or disapprove of any award based
solely on their discretion.


III.
PLAN YEAR AND EFFECTIVE DATE



The plan year is identified as the Company’s fiscal year.  The effective date
begins October 1st and ends on September 30th.


IV.
DEFINITIONS



Exhibit A contains definitions of the various examples of factors used in
determining the achievement of the Company’s and individual officer performance
thresholds and criteria.


V.
PERFORMANCE THRESHOLDS



Exhibit B reflects a listing of the Company’s performance criteria and the
measurement of importance.


VI.
PARTICIPANTS



Named participants in the Plan shall be limited to the officers of First
Financial and its affiliates, who are responsible for directing functions, which
have a significant impact on the growth and profitability of the Company.  Prior
to the beginning of each fiscal year, which coincides with the beginning of the
Plan year, Executive Management reviews and revises, if necessary, the current
list of participants.  A recommendation is made to the Committee for
approval/disapproval of the list.     Participants will be notified of their
eligibility as soon as possible thereafter.


Named participants may be added during the fiscal year at the discretion of the
Committee.  Incentive awards for new participants may be pro-rated or may begin
at the beginning of a new fiscal year.

 
4

--------------------------------------------------------------------------------

 


VII.
PERFORMANCE THRESHOLDS AND PARTICIPANT PERFORMANCE CRITERIA



Participant Performance Criteria and illustrative examples of participant
performance measurements, participant weighting factor and the incentive
computation are available in the company’s Human Resources Department.


VIII.
COMPENSATION



Total cash compensation is a result of the following:


 
Ø
Base Salary

 
Ø
Other commission plans, if applicable

 
Ø
Performance Incentive Compensation Plan



 
A.
Base Salary



The base salary on January 1st of the respective fiscal year is used to
determine the amount of compensation at risk, which is then used in calculating
the incentive compensation.  See Section C.


In 1985, the Company adopted a competitive salary administration program to
attract and retain the best-qualified individuals and to motivate them to
perform their responsibilities in a most effective and efficient
manner.  Through the process of job evaluations and comparing similar position
responsibilities in similar industries, a salary structure and ranges were
established at the average of the appropriate market.


Base salaries for new employees are determined by verifying proven and related
experience, appropriate levels of education, and other specified position
requirements.  Periodically, salary studies are conducted to insure the
continued competitiveness of the ranges.  Annually, Executive Management
recommends the appropriate adjustment of salary ranges to the Committee for
their approval/disapproval.  The recommendation is consistent with the average
range adjustments on a national basis.


 
B.
Performance Incentive Compensation Plan



The Plan in its entirety is described in this document.

 
5

--------------------------------------------------------------------------------

 


 
C.
Other Commission plans, if applicable



At the present time, 3 officers of the management team are paid commissions
through out the fiscal year on the production of their departments.  The
positions are:


 
Ø
Vice President Correspondent Lending

 
Ø
Vice President Sales/Lending

 
Ø
President FSE Investors



Current copies of these commission plans are on file in the Company’s Human
Resources department.
 
IX.
ADMINISTRATION



A.           PLAN RESPONSIBILITY AND CONTROLS


The administration of the Plan is the responsibility of Executive Management
along with the Company’s Executive Vice President of Human Resources.  The
Plan’s day-to-day operations are generally resolved at this level.  Amendments
to the Plan or any major operational issues are reviewed and discussed by
Executive Management with a recommendation of appropriate resolution presented
to the Committee for review and approval/disapproval.  Decisions are subject to
final ratification by the Company’s Board of Directors.


Officers who are members of the Company’s Board of Directors have no voting
authority on matters relating to the performance incentive compensation program.


Prior to the beginning of each fiscal year, Executive Management will review and
revise, as appropriate, the Plan and its operating rules. The revised plan will
be presented to the Committee for their review and approval/disapproval.


B.           TRACKING


Vice President/Controller has been designated by Executive Management and
approved by the Committee to track the achievements of performance thresholds on
a monthly basis and communicate the progress to the management team and Board of
Directors quarterly.


At the close of the fiscal year, Executive Management reviews the overall
operating results of the Company.  VP/Controller calculates the Company’s ROE
and presents the EVP/Chief Financial Officer (CFO) with the results.  The CFO
verifies the calculations and reviews the results with Executive
Management.  After a thorough review and discussion by Executive Management, the
ROE and the results are presented to the Committee for their review and
approval/disapproval.  There will be no incentive payouts for Executive and
Senior Management if the minimum ROE objective is not achieved.

 
6

--------------------------------------------------------------------------------

 


Upon the approval of the ROE achievement by the Committee, individual officer
performance criteria is determined and reviewed by Executive Management.  Upon
the completion of this process, the individual officer performance criteria
achievements are reviewed and verified by the CFO.


C.           THE FORMULA


The key component of the incentive computation for Executive and Senior
Management is the successful achievement of the ROE objective.  Once achieved
and approved, the following is used for calculating the incentive payout:


 
Ø
The percentage at risk (PAR) is 65% of the officer’s base salary on January 1st
of the Plan’s fiscal year.



a)      The general formula is stated as follows:


 
§
The product results from the Company’s achievement of each performance
measurement threshold times the participant weighting factor of the specific
performance measurements assigned to the officer;

 
§
Times the base compensation at risk; (or determined by ROE threshold achieved)

 
§
Equals the participant payout.



Effective with fiscal 2008, the key component of the incentive compensation for
Vice Presidents is the successful completion of individual criteria.  The
percentage of base pay at risk is 50%, subject to further reduction for officers
already subject to sales incentives.


If a VP is promoted to a higher corporate officer position, such as EVP or SVP,
the pay out for bonus compensation will be pro-rated by the number of months the
officer spends in each position.  For example:  If a VP is promoted to SVP on
April 1st, the pay out would be 6 months at 50% and 6 months at 65% of base
compensation.


At the beginning of the next fiscal year the percentage of pay out would remain
at the appropriate level unless otherwise changed by Executive Management.


 
D.
INITIAL CALCULATION, VERIFICATIONS, AND APPROVALS



The incentive compensation plan payout calculations are calculated by the EVP
Human Resources. The calculations are then reviewed, verified, and approved by
the EVP/CFO and reviewed and approved by Executive Management. The payout
calculations are returned to the EVP Human Resources for appropriate payroll
processing.

 
7

--------------------------------------------------------------------------------

 


The President’s performance incentive compensation is based on an average of all
objectives achieved by the management team officers participating in the
Plan.  The calculation of the President’s payout is completed by the EVP Human
Resources.  It is then reviewed and verified by the EVP/CFO, with final approval
by the Committee.


E.           PROCESSING PAYOUTS


Bonuses are paid in the calendar year in which the fiscal year ends.  Deferrals
to the next year are not permitted.


 
F.
DISPUTE RESOLUTION FOR GOAL CALCULATION OR INCENTIVE COMPENSATION CALCULATION



If participants feel their incentive payout is calculated incorrectly or not
paid in accordance to the guidelines outlined in this plan document, the
following steps in the dispute process must be taken:


 
a.
Notify EVP HR in writing within 30 days explaining dispute.  Information or
error/s in calculation must be attached.



 
b.
EVP/CFO will review dispute and recertify calculation/s.  A detailed explanation
of findings will be prepared.



 
c.
EVP/CAO will verify final determination of EVP/CFO’s findings.



X.
TERMINATION OF THE PLAN



The Company’s Board of Directors may terminate, amend, or modify the Plan at any
time.  The termination, amendment, or modification of the Plan may not affect a
participant’s right to the Board of Directors approved and unpaid incentive
payouts for the period prior to termination or modification of the Plan.


XI.
TERMINATION OF EMPLOYMENT



Officers participating in the Plan must be actively at work on the day the
payout is made.  If an officer terminates employment for other than retirement
or health related purposes prior to this day, the incentive payout is forfeited.


A.           POST-SEPARATION OBLIGATIONS


Upon separation of employment, the participant hereby covenants and agrees that
such participant shall not take, and does not have in his/her possession, a copy
of the Performance Incentive Compensation Plan, any notes, reports, proposals,
computer disks, customer lists, marketing or business plans, or copies of them
or other documents or materials, or any other property belonging to the Company.

 
8

--------------------------------------------------------------------------------

 


 
B.
GENERAL COMPANY POLICIES AND PROCEDURES



The Company’s policies and procedures are conditions of continued
employment.  Participants must certify that they have read within sixty (60)
days of the date hereof the Company’s Corporate Code of Business Conduct and
Ethics, employment guidelines or any other pertinent guidelines relevant to
their position.  In addition, each participant must conform to all applicable
legal and compliance obligations relating to their employment.


XII.
SEVERABILITY



Should any provision of this Plan be deemed legally unenforceable, no other
provision of the plan may be affected.  The Plan may be construed as if it had
never included the unenforceable provision.


The officer signature requirement on the next page hereby acknowledges and
certifies that he/she has read the plan, been provided an opportunity to discuss
any concerns he/she may have with the Plan, and agrees to its terms.
 
IMPORTANT NOTICE


THE COMPANY HAS THE RIGHT TO CHANGE THIS PLAN AND THE POLICIES AND PROCEDURES
WHEN NECESSARY.  THE CONTENTS OF THIS PLAN ARE NOT A CONTRACT BETWEEN THE
COMPANY AND ANY OFFICER.  NOTHING IN THIS PLAN BINDS THE COMPANY OR ANY OFFICER
TO A SPECIFIC OR DEFINITE PERIOD OF EMPLOYMENT.  AS AN OFFICER, YOU ARE
COMPLETELY FREE TO LEAVE THE COMPANY AT ANY TIME YOU CHOOSE, AND THE COMPANY HAS
THE SAME RIGHT TO END THE EMPLOYMENT RELATIONSHIP.


EMPLOYEE NAME (PRINT) _________________________ DATE: ___________________


EMPLOYEE SIGNATURE ___________________________ DATE: ___________________

 
9

--------------------------------------------------------------------------------

 


EXHIBIT A
 
DEFINITIONS


Performance Measurement Factors - Those key operating ratios and other pertinent
measures of total companys performance on which the participants will be
evaluated.  Definitions will expand as individual performance measurement
factors are added.  They include:


 
*
Return on Equity - Net income after applicable income taxes, net of securities
gains or losses, and net of unusual or extraordinary items, divided by average
equity.



 
*
Return on Assets - Net income after applicable income taxes, net of gains and
losses on sales of securities, and net of unusual or extraordinary items,
divided by average assets.



 
*
Efficiency Ratio- General and administrative expenses divided by the sum of net
interest income plus other income, net of gains and losses on sales of
securities and real estate operations.  Unusual or extraordinary items should be
deducted from both general and administrative expenses and from other income.



 
*
Non-Interest Income - All fees, commissions, and revenues generated from
servicing or origination of deposits and loan accounts, sales of insurance and
revenues earned on sales of other various services (excludes real estate owned
income and expense and net gains or losses of sales of securities).



 
*
Mortgage Loan Production - Dollar volume origination of total retail mortgage
loans for the respective plan year.   Loans purchased during the plan year.



 
*
Non-Mortgage Loan Production - Dollar volume origination of total company
consumer loans for the respective years.  Depending on the category may also be
comprised of dollar volume origination of other types of loans, such as
commercial loans.



 
*
Problem Assets - Non-accrual loans, loans 90 days or more delinquent,
restructured loans, loans carried at fair value and real estate and other assets
acquired in settlement of loans.



*            Average Problem Assets to Assets – Total of month-end balances of
problem assets for each month of the current fiscal year as well as the end of
month balance from the most recent fiscal year-end as reported by the Accounting
Department divided by the total of assets from the month-end assets on the
Statement of Condition for the current fiscal year as well as the end of month
asset balance from the most recent fiscal year-end.

 
10

--------------------------------------------------------------------------------

 


 
*
Transaction Accounts - Demand Accounts (NOW Accounts and regular checking
account products, both interest bearing and non-interest bearing).

 
*
Households - The total number of family units with which the Financial
Institution has one or more product relationships.  This measurement may be
sub-divided by a business unit (ie banking, trust, insurance) region or area
based on zip code, street address, county, city or other reliable
factor.  Households are measured based on the summarization of all account
service and product data in the Marketing Customer Information File.



 
*
Price Earnings Ratio - Ratio calculated by dividing the average daily price of
the stock for each month by the earnings reported for the last twelve
months.  Annual price/earnings ratio will be the average of the twelve monthly
ratios.



 
*
Cost Per Loans Serviced - Total operating cost of Loan Service less the
identified cost of credit card service divided by the average number of consumer
and real estate loans (exclude loans on deposit accounts).



 
*
Call Center Efficiency - Threshold levels for calls answered in 30 seconds or
less and average calls per day per agent are established at 85% (monthly
average) and 95 calls per day.  Target levels are set at 50% (85%/95 calls) and
l00% (90%/100 calls).



 
*
Interest Rate Risk for the Holding Company- Average of the consolidated dynamic
gap/assets ratio for First Financial as measured on the last day of each fiscal
quarter.



 
*
Cost of Benefits- Cost of all benefits in the cafeteria plan per full-time
equivalent employee of First Financial Holdings, Inc.



 
*
Quality of Benefits/Satisfaction- The results of a survey distributed in the
third quarter of the fiscal year to all Company employees to indicate an overall
level of satisfaction in response to questions regarding quality and level of
satisfaction with specific employment benefits.



 
*
Quality of Office Service- A survey distributed in the fourth quarter of the
fiscal year to all Company employees to measure the satisfaction of office
services in response to questions regarding overall satisfaction with services
delivered by Office Services.



 
*
Quality/Satisfaction with Facilities- A survey distributed in the fourth quarter
of fiscal year to all Company employees to measure the level of satisfaction of
facilities in response to questions regarding overall satisfaction with office
space, parking, etc.



 
*
Results of Annual Information Systems Quality Survey- A survey conducted in the
fourth quarter of the fiscal year of all Company employees to indicate an
average level of more than a satisfactory response to a question regarding
overall satisfaction of service.


 
11

--------------------------------------------------------------------------------

 


 
  *
Completion of Projects- Individually assigned projects that must be completed by
a specific time or by the end of the fiscal year to insure that specific results
of the Company’s strategic business plan are achieved.



 
*
Performance Threshold - The minimum performance level for each factor below
which no reward will be given; also, the minimum overall performance level for
return on equity.



 
*
Incentive Factor Weighting - A percentage for each of the incentive factors for
each participant, which is used to modify the basic incentive percentage to
reflect the relative importance of the factor to that position.



 
*
CRA Compliance Rating - a rating received from the Office of Thrift Supervision
following the completion of their examination of our compliance with the
Community Reinvestment Act.



 
*
Average Equity – Total of month-end equity balances on the Statement of
Condition for all months of the current fiscal year plus the end of month
balance from the most recent fiscal year-end divided by 13.



 
*
Average Assets – Total of month-end asset balances on the Statement of Condition
for all months of the current fiscal year plus the end of month balance from the
most recent fiscal year-end divided by 13.




 
*
Net Interest Margin – Total of net interest income for the respective unit being
measured divided by the aggregate of all average annual balances of interest
earning assets as computed from the core processing system or from average month
end balances should automated systems not be used at some units.


 
12

--------------------------------------------------------------------------------

 
 
EXHIBIT B


Performance Criteria
 
Measurement Importance*
Return on Equity
 
Profitability
Return on Assets
 
Profitability
Efficiency Ratio
 
Expense Control
Non-Interest Income
 
Profitability
Mortgage Loan Production
 
Customer Base
Non-Mortgage Loan Production
 
Customer Base
Problem Assets
 
Asset Quality
Transaction Accounts
 
Customer Base
Households
 
Customer Base
Price Earnings Ratio
 
Stockholders Return
Cost Per Loan Service
 
Expense Control
Call Center Efficiency
 
Customer Service
Interest Rate Risk for Holding Company
 
Profitability
Cost of Benefits
 
Expense Control
Satisfaction of Quality of Benefits
 
Employee Retention
Quality of Office Service to Staff
 
Employee Service
Quality of Satisfaction of Facilities
 
Employee Service
Results of Annual IS Quality Survey
 
Internal Customer Service
Completion of Projects
 
Customer Service
CRA Compliance Rating
 
Customer Base
Net Interest Margin
 
Profitability



* For each of the above performance criteria, target levels and minimum target
levels will be determined by management and reviewed and approved by the
Committee.  Incentive payouts for Executive and Senior Management will not be
awarded if the Return on Equity (ROE) objective is not achieved or if
performance falls below the minimum target level.

 
13

--------------------------------------------------------------------------------

 